IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 21,686-03


EX PARTE RONALD BUCK PARRISH, SR., Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS 
FROM CAUSE NO. W95-30525-V
IN THE 292ND DISTRICT COURT OF DALLAS COUNTY


 Per curiam.

 O R D E R


	This is an application for a writ of habeas corpus which was transmitted to this Court 
pursuant to the provisions of Tex. Code Crim. Proc. art. 11.07.  Applicant was convicted
of the offense of assault on a public servant, and punishment was assessed at six years'
confinement.  Applicant did not pursue a direct appeal.
	In the instant application, Applicant alleges that his guilty plea was unknowing and
involuntary, that he received ineffective assistance of counsel, and that the evidence did not
show that police officers were acting as public servants at the time of the offense.  Applicant
also alleges he has been improperly denied time credits that are due to him and asserts that
he should be released to mandatory supervision.
	Subsequent to filing the instant application for writ of habeas corpus, Applicant was
released to mandatory supervision.  Therefore, his claim regarding the denial of his time
credits and release to mandatory supervision is moot and is dismissed as such.  This Court
has reviewed Applicant's remaining claims and has determined they are without merit. 
Therefore, they are denied.


EN BANC
DELIVERED: May 17, 2006
DO NOT PUBLISH